14-4083-cv
     Brown v. Lockheed Martin Corp.

 1
 2                              United States Court of Appeals
 3                                FOR THE SECOND CIRCUIT 
 4                                        ______________  
 5                                                    
 6                                      August Term, 2015 
 7                                                    
 8                   (Argued: October 8, 2015          Decided:  February 18, 2016) 
 9                                                    
10                                          No. 14‐4083 
11                                        ______________  
12    
13                           CINDY S. BROWN, as Personal Representative  
14                                 to the Estate of Walter E. Brown, 
15                                                   
16                                                            Plaintiff‐Appellant, 
17                                                –v.–  
18                                                   
19                              LOCKHEED MARTIN CORP., individually  
20                       and as successor‐in‐interest to Martin‐Marietta Corp., 
21                                                   
22                                                            Defendant‒Appellee.* 
23                                          ______________  
24   B  e  f  o  r  e :       
25    
26                            PARKER, LYNCH, and CARNEY, Circuit Judges. 
27                                          ______________  
28            
29           Acting as personal representative of her late father’s estate, Plaintiff‐
30   Appellant Cindy S. Brown appeals from a final judgment of the United States 
31   District Court for the District of Connecticut (Thompson, J.) dismissing for want 

     * The Clerk of Court is respectfully directed to amend the case caption to conform to the 
     above. 
      
 1   of personal jurisdiction her claims against Defendant-Appellee Lockheed Martin 
 2   Corporation.  Brown―who resides in Alabama, as did her late father―seeks to 
 3   recover in tort from Lockheed and others for her father’s injuries related to his 
 4   past asbestos exposure in locations outside of Connecticut.  Lockheed―which is 
 5   incorporated and maintains its principal place of business in Maryland―leases 
 6   some space and employs some workers in Connecticut.  In accordance with 
 7   Connecticut law, it registered to do business and appointed an agent to accept 
 8   service in the state.  Brown contends that by its registration and appointment of 
 9   an agent, Lockheed consented to the exercise of general jurisdiction over it by 
10   Connecticut courts and that due process constraints have no bearing on the 
11   exercise of jurisdiction so conferred.  Brown also contends that Lockheed’s 
12   contacts with Connecticut in any event suffice to support the exercise of general 
13   jurisdiction over Lockheed by Connecticut courts.  We decide that Lockheed did 
14   not consent to the exercise of general jurisdiction over it.  Apart from the effect of 
15   its registration, we conclude further that, under Goodyear Dunlop Tires Operations, 
16   S.A. v. Brown, 131 S. Ct. 2846 (2011), and Daimler AG v. Bauman, 134 S. Ct. 746 
17   (2014), Lockheed’s contacts with Connecticut were not sufficient to support a 
18   Connecticut court’s exercise of general personal jurisdiction over the company.  
19   We therefore AFFIRM the judgment of the District Court dismissing Brown’s 
20   claims.   
                                         ______________ 
21                                                              
22                        LISA W. SHIRLEY (Jessica M. Dean, on the brief), Simon 
23                        Greenstone Panatier Bartlett, PC, Dallas, Texas, for Cindy S. 
24                        Brown.  
25    
26                        DAN HIMMELFARB, Mayer Brown LLP, Washington, DC (Guy 
27                        P. Glazier, Brian T. Clark, Glazier Yee LLP, Los Angeles, CA; 
28                        Matthew J. Zamaloff, Cetrulo LLP, Boston, MA, on the brief), for 
29                        Lockheed Martin Corp.  
                                         ______________ 

30




                                                 
                                               2 
 1     
     CARNEY, Circuit Judge:   

 2          We confront here a nettlesome and increasingly contentious question 

 3   about the import of a foreign corporation’s registration to conduct business and 

 4   appointment of an agent for service of process in a state for the exercise of 

 5   personal jurisdiction by that state’s courts over the registered corporation.  Here, 

 6   the state is Connecticut, and the terms of its registration and appointment 

 7   statutes are unclear as to whether they purport to confer on the state’s courts the 

 8   power to exercise general jurisdiction over duly registered foreign corporations.  

 9   Such jurisdiction would give Connecticut courts the power to adjudicate any 

10   matter concerning any registered corporation, no matter where the matter arose 

11   and no matter how limited the state’s interest in the dispute.1   

12          The question arises in this context:  As personal representative of her 

13   father’s estate, Plaintiff-Appellant Cindy S. Brown appeals from a final judgment 

14   of the United States District Court for the District of Connecticut (Thompson, J.) 

15   dismissing for want of personal jurisdiction the tort claims that Brown’s late 



     1 A state has such general jurisdiction over its residents; an out‐of‐state plaintiff may sue 
     a resident even for conduct that occurred elsewhere.  In contrast, a state may exercise 
     specific jurisdiction even over non‐residents when the state has a particular interest in 
     or connection to the dispute, as for example where the suit arises from the non‐
     resident’s actions in the state. 
                                                     
                                                   3 
 1   father asserts against Defendant-Appellee Lockheed Martin Corporation 

 2   (“Lockheed”).  See Brown v. CBS Corp., 19 F. Supp. 3d 390 (D. Conn. 2014).  Brown 

 3   seeks to recover in tort from Lockheed and others for injuries suffered by her 

 4   father as a result of asbestos exposure sustained by him during his work as an 

 5   Air Force airplane mechanic in locations in Europe and around the United States, 

 6   but not in Connecticut.  Lockheed, a major aerospace company with a worldwide 

 7   presence, is both incorporated and maintains its principal place of business in 

 8   Maryland.  In 1995, it registered to do business in Connecticut and appointed an 

 9   agent for service, in compliance with Connecticut law.  Between 2008 and 2012, it 

10   leased space in four locations in Connecticut, and employed between 

11   approximately 30 and 70 workers in the state.   

12         Conceding the absence of any basis for the exercise of specific jurisdiction 

13   over Lockheed by Connecticut courts (and, derivatively, by the federal district 

14   court in Connecticut), Brown contends that Lockheed consented to having those 

15   courts in Connecticut exercise general jurisdiction over it by registering—years 

16   earlier—to do business in the state and appointing an agent to receive service of 

17   process there.  Brown also contends that, even apart from its registration in the 

18   state, the Supreme Court’s recent decisions in Daimler AG v. Bauman, 134 S. Ct. 


                                                
                                              4 
 1   746 (2014), and Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846 

 2   (2011), support the demand for the District Court’s exercise of general 

 3   jurisdiction over Lockheed in Connecticut because the company’s contacts with 

 4   Connecticut were “continuous and systematic” enough to place it “essentially at 

 5   home” in the state.  Daimler, 134 S. Ct. at 761 (quoting Goodyear, 131 S. Ct. at 

 6   2851).   

 7          Lockheed resists.  It argues primarily that, although by registering to do 

 8   business it may have consented to the state’s exercise of specific jurisdiction over 

 9   it, the company did not consent to the exercise of general jurisdiction there.  It 

10   further stresses that, even if its registration and appointment of an agent for 

11   service of process could be taken as some form of consent, the exercise of general 

12   jurisdiction over it by Connecticut state courts would offend the Fourteenth 

13   Amendment’s guarantee of due process, in light of the gross disproportion 

14   between its few Connecticut contacts and its very substantial activity worldwide. 

15          The District Court dismissed the suit against Lockheed.  Looking to two 

16   Connecticut Appellate Court decisions, it ruled that, although those decisions 

17   suggest that Lockheed’s registration under the Connecticut statutes might permit 

18   it to exercise general personal jurisdiction over Lockheed, the registration 


                                                  
                                                5 
 1   statute’s power is bounded by federal due process principles developed in 

 2   Daimler and Goodyear.  In the District Court’s estimation, those principles 

 3   preclude the court’s exercise of general jurisdiction over the company when the 

 4   company’s contacts with the state are so limited.  See Brown, 19 F. Supp. 3d at 

 5   394, 396–400. 

 6         We reach the same conclusion―that the District Court did not have 

 7   general jurisdiction over Lockheed―albeit by a somewhat different route.  First, 

 8   applying the due process principles of Daimler and Goodyear, we comfortably 

 9   conclude that Lockheed’s contacts with Connecticut, while perhaps “continuous 

10   and systematic,” fall well below the high level needed to place the corporation 

11   “essentially at home” in the state.  Second, upon our examination of the 

12   applicable Connecticut law, we conclude that by registering to transact business 

13   and appointing an agent under the Connecticut statutes―which do not speak 

14   clearly on this point―Lockheed did not consent to the state courts’ exercise of 

15   general jurisdiction over it.  A more sweeping interpretation would raise 

16   constitutional concerns prudently avoided absent a clearer statement by the state 

17   legislature or the Connecticut Supreme Court.   




                                                
                                              6 
 1         We therefore AFFIRM the judgment of the District Court dismissing 

 2   Brown’s claims for want of personal jurisdiction. 

 3                                     BACKGROUND 

 4         The basic facts are uncontested. 

 5         From approximately 1950 through 1970, Cindy Brown’s father, Walter E. 

 6   Brown, served as an airplane mechanic in the United States Air Force, working at 

 7   various bases in Europe and in the United States (i.e., in Alabama, Delaware, 

 8   Georgia, Illinois, New Mexico, and Michigan).2  His work during those years 

 9   brought him into close contact with asbestos, a fibrous type of mineral once 

10   widely used in insulation products and exposure to which is now understood to 

11   be associated with serious health problems.   

12         Walter Brown was subsequently diagnosed with malignant mesothelioma, 

13   a cancer that his daughter describes as “uniquely caused” by exposure to 

14   asbestos.  Appellant’s Br. at 2.  Seeking recompense for his injuries, in June 2012 

15   Mr. Brown―then a resident of Alabama―sued Lockheed and thirteen other 

16   companies in the United States District Court for the Southern District of 


     2 In that period, Brown worked briefly at a factory school operated by Pratt & Whitney 
     Corporation in Putnam, Connecticut.  With respect to Lockheed, however, Brown does 
     not allege that any of his damaging exposure from the company’s products occurred in 
     Connecticut. 
                                                    
                                                  7 
 1   Alabama.  After the suit elicited a motion to dismiss on statute of limitations 

 2   grounds, he sought to voluntarily dismiss the case.  The District Court granted 

 3   his request.3   

 4          Mr. Brown then turned to the Connecticut Superior Court, where in 

 5   October 2012 he filed a complaint against Lockheed and other defendants on 

 6   allegations that reprised those contained in his Alabama federal court complaint.  

 7   In response, Lockheed (citing its status as a federal contractor in the relevant 

 8   period) removed the action to the federal district court in Connecticut.  See 28 

 9   U.S.C. § 1442(a).  The company then moved under Federal Rule of Civil 

10   Procedure 12(b)(2) to dismiss the suit for want of personal jurisdiction. 

11          Walter Brown died on October 14, 2012.  His death certificate identifies the 

12   cause of death as mesothelioma.  His daughter Cindy, the personal representative 

13   of his estate, replaced Mr. Brown as plaintiff.4 

14          After the parties conducted jurisdictional discovery regarding Lockheed’s 

15   contacts with Connecticut, Lockheed renewed its Rule 12(b)(2) motion, and in 



     3 In dismissing the complaint, the court commented that Brown “concedes that his 
     motion is driven, at least in part, by the desire ‘to avoid any possibility of an adverse 
     ruling’ on [the statute of limitations] issue.”  J.A. at 112. 
     4 For convenience, we will use “Brown” to refer to Walter Brown in matters occurring 

     when he was alive, and to refer to his daughter as the estate’s representative in matters 
     after her father’s death. 
                                                      
                                                    8 
 1   May 2014, the District Court dismissed the case.  Applying Connecticut law, the 

 2   court concluded that Lockheed was subject to the Connecticut long‐arm statute 

 3   by virtue of its registration to do business in the state, but that the effective reach 

 4   of the statute is curbed by federal due process principles.  Under those 

 5   principles, the court ruled, Lockheed’s contacts were not substantial enough to 

 6   support the court’s exercise of general jurisdiction over it.  

 7          This appeal followed.5 

 8                                       DISCUSSION 

 9          We review de novo a district court’s decision to dismiss a complaint for lack 

10   of personal jurisdiction.  See Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 

11   163 (2d Cir. 2010).         

12          In the absence of a federal statute specifically directing otherwise, and 

13   subject to limitations imposed by the United States Constitution, we look to the 

14   law of the forum state to determine whether a federal district court has personal 

15   jurisdiction over a foreign corporation.  See Fed. R. Civ. P. 4(k)(1)(A) (“Serving a 

16   summons . . . establishes personal jurisdiction over a defendant [] who is subject 

17   to the jurisdiction of a court of general jurisdiction in the state where the district 

      Because claims against other defendants remained, Brown sought and the District 
     5

     Court granted partial final judgment against Lockheed under Federal Rule of Civil 
     Procedure 54(b), enabling this Court’s prompt review.  
                                                  
                                                9 
 1   court is located . . . .”); PDK Labs v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997) 

 2   (stating federal court applies forum state’s personal jurisdiction rules in federal 

 3   question case “if the federal statute does not specifically provide for national 

 4   service of process” (internal quotation marks omitted));  Arrowsmith v. United 

 5   Press Int’l, 320 F.2d 219, 223 (2d Cir. 1963) (en banc) (Friendly, J.) (“[T]he 

 6   amenability of a foreign corporation to suit in a federal court in a diversity action 

 7   is determined in accordance with the law of the state where the court sits, with 

 8   ‘federal law’ entering the picture only for the purpose of deciding whether a 

 9   state’s assertion of jurisdiction contravenes a constitutional guarantee.”).  

10         As reflected above, a court may exercise two types of personal jurisdiction 

11   over a corporate defendant properly served with process.  These are specific (also 

12   called “case‐linked”) jurisdiction and general (or “all‐purpose”) jurisdiction.  

13   Specific jurisdiction is available when the cause of action sued upon arises out of 

14   the defendant’s activities in a state.  General jurisdiction, in contrast, permits a 

15   court to adjudicate any cause of action against the corporate defendant, wherever 

16   arising, and whoever the plaintiff.  See Chloé, 616 F.3d at 164; see generally Lea 

17   Brilmayer, et al., A General Look at General Jurisdiction, 66 TEX. L. REV. 721 (1988).  

18   Because her father’s injuries did not arise from Lockheed’s activities in 


                                                  
                                                10 
 1   Connecticut, to withstand Lockheed’s motion to dismiss for want of personal 

 2   jurisdiction, Brown must establish that a Connecticut court may exercise general 

 3   jurisdiction over Lockheed. 

 4         Unlike subject matter jurisdiction, “the requirement of personal 

 5   jurisdiction represents first of all an individual right, [and therefore] it can, like 

 6   other such rights, be waived.”  Ins. Corp. of Ireland v. Compagnie des Bauxites de 

 7   Guinee, 456 U.S. 694, 703 (1982) (“Bauxites”).  A defendant may also forfeit its 

 8   objections to personal jurisdiction by failing to raise them timely in the answer or 

 9   in an initial motion.  See Fed. R. Civ. P. 12(h)(1).  Forfeiture of an objection may 

10   be imposed by a court as a sanction against a defendant for noncompliance with 

11   jurisdictional discovery orders.  See Bauxites, 456 U.S. at 708–09.  Also, unlike 

12   subject matter jurisdiction, a party may simply consent to a court’s exercise of 

13   personal jurisdiction:  for example, an entity may contract or stipulate with 

14   another to permit proceedings in a state’s courts, notwithstanding the 

15   remoteness from the state of its operations and organization.  E.g., Nat’l Equip. 

16   Rental, Ltd. v. Szukhent, 375 U.S. 311, 316 (1964) (noting that “parties to a contract 

17   may agree in advance to submit to the jurisdiction of a given court”); Petrowski v. 




                                                  
                                                11 
 1   Hawkeye‐Sec. Ins. Co., 350 U.S. 495, 495–96 (1956) (per curiam) (relying on parties’ 

 2   stipulation to sustain exercise of personal jurisdiction).  

 3          Whether specific or general, however, the exercise of personal jurisdiction 

 4   over a defendant is informed and limited by the U.S. Constitution’s guarantee of 

 5   due process, which requires that any jurisdictional exercise be consistent with 

 6   “traditional notions of fair play and substantial justice.”  International Shoe Co. v. 

 7   Washington, 326 U.S. 310, 316 (1945) (internal quotation marks omitted).  In 

 8   particular, constitutional due process principles generally restrict the power of a 

 9   state to endow its courts with personal jurisdiction over foreign corporate 

10   parties―that is, entities neither organized under the state’s laws nor operating 

11   principally within its bounds―with regard to matters not arising within the 

12   state.  See Goodyear, 131 S. Ct. at 2850.  

13          Brown’s arguments in pressing for the District Court’s exercise of general 

14   jurisdiction over Lockheed are twofold.  First, she maintains that a corporation 

15   that registers to do business and appoints an agent to receive service in 

16   Connecticut has, as a matter of Connecticut law and by application of Supreme 

17   Court precedent in Pennsylvania Fire Insurance Co. of Philadelphia v. Gold Issue 

18   Mining & Milling Co., 243 U.S. 93 (1917) (“Pennsylvania Fire”), “consented” to the 


                                                     
                                                   12 
 1   exercise of general jurisdiction over it by that state’s courts.  Second, Brown 

 2   urges us to conclude that, even if we determine that Lockheed’s registration does 

 3   not amount to such consent under Connecticut law, the company’s contacts with 

 4   the state are so “continuous and systematic” that exercising general jurisdiction 

 5   over Lockheed in the state offends no constitutional principle because Lockheed 

 6   can fairly be described as “essentially at home” in Connecticut.  Daimler, 134 S. 

 7   Ct. at 761 (quoting Goodyear, 131 S. Ct. at 2851).  If she is correct, the federal 

 8   courts within the District of Connecticut would accordingly have coextensive 

 9   jurisdiction over Lockheed, since their jurisdiction derives from that of the state 

10   courts.  See Fed. R. Civ. P. 4(k)(1)(A). 

11         For the reasons discussed below, we are not persuaded by either of 

12   Brown’s arguments.  We caution, too, that to accord a broader effect of the 

13   Connecticut registration and agent‐appointment statute would implicate Due 

14   Process and other constitutional concerns―concerns made more acute in the 

15   absence of a defendant corporation’s explicit consent to the state’s powers.  

16   Given these constitutional concerns, we find it prudent―in the absence of a 

17   controlling interpretation by the Connecticut Supreme Court, or a clearer 

18   legislative mandate than Connecticut law now provides―to decline to construe 


                                                   
                                                 13 
 1   the state’s registration and agent‐appointment statutes as embodying actual 

 2   consent by every registered corporation to the state’s exercise of general 

 3   jurisdiction over it. 

 4          In an early exploration of the subject in our Circuit, Judge Friendly 

 5   highlighted the federal constitutional boundaries of states’ jurisdictional powers:   

 6          There is nothing to compel a state to exercise jurisdiction over a 
 7          foreign corporation unless it chooses to do so, and the extent to 
 8          which it so chooses is a matter for the law of the state as made 
 9          by  its  legislature.    If  the  state  has  purported  to  exercise 
10          jurisdiction over the foreign corporation, then the question may 
11          arise  whether  such  attempt  violates  the  due  process  clause  or 
12          the interstate commerce clause of the federal constitution.  This 
13          is a federal question and, of course, the state authorities are not 
14          controlling.    But  it  is  a  question  which  is  not  reached  for 
15          decision until it is found that the State statute is broad enough 
16          to  assert  jurisdiction  over  the  defendant  in  a  particular 
17          situation. 
               
18   Arrowsmith, 320 F.2d at 222 (citations omitted) (quoting Pulson v. American Rolling 

19   Mill Co., 170 F.2d 193, 194 (1st Cir. 1948) (Goodrich, J.)).  Cautioned in part by 

20   these constitutional concerns, we conclude that the ambiguous Connecticut 

21   statute at issue here was not “broad enough”―or clear enough―to raise those 

22   questions. 

23                              




                                                 
                                               14 
 1         I.     General jurisdiction under Goodyear and Daimler 

 2         Because it is the more familiar analysis and because it sets the stage for 

 3   discussing the second issue, we first address Brown’s argument that Lockheed is 

 4   subject to general jurisdiction in Connecticut by virtue of the totality of its 

 5   contacts with the state.  We conclude that, although they might have sufficed 

 6   under the more forgiving standard that prevailed in the past, Lockheed’s 

 7   contacts fail to clear the high bar set by Daimler to a state’s exercise of general 

 8   jurisdiction over a foreign corporation.6 

 9                A.     The legal standard:  “essentially at home” in a state 

10         Daimler, issued in 2014, concerned a suit brought by Argentinian residents 

11   in California federal court against the German corporation Daimler, the 

12   manufacturer of Mercedes‐Benz automobiles.  The foreign national plaintiffs 

13   sought damages from Daimler under federal statutory law on the theory that a 

14   Daimler subsidiary in Argentina unlawfully aided the commission of horrific 

15   human rights violations against them in that country.  They alleged that the 

16   federal district court in California could exercise general jurisdiction over 


     6 We use the phrase “foreign corporation” to mean an organization incorporated under 
     the laws of a state other than the forum state.  Accord Conn. Gen. Stat. § 33‐602(15).  
     With one brief exception, see post Part I.B, we do not discuss a state’s assertion of 
     jurisdiction over corporations organized under the laws of other countries. 
                                                     
                                                   15 
 1   Daimler because of the “substantial, continuous, and systematic” contacts in 

 2   California of a second Daimler subsidiary.  134 S. Ct. at 761.  The second 

 3   subsidiary was neither incorporated in California nor did it maintain its principal 

 4   place of business there, id. at 761, but it was alleged to operate “multiple 

 5   California‐based facilities” and to be “the largest supplier of luxury vehicles to 

 6   the California market”―a market that allegedly accounted for “over 10% of all 

 7   sales of new vehicles in the United States.”  Id. at 752.   

 8         For purposes of its jurisdictional analysis, the Court assumed that the 

 9   second subsidiary’s activities rendered that entity “essentially at home” in 

10   California, id. at 758, and that its activities could be fully attributed to Daimler, id. 

11   at 760.  Even having made those assumptions, however, the Court rejected the 

12   contention that Daimler was subject to general personal jurisdiction in the state.  

13   It explained that the general jurisdiction inquiry “is not whether a foreign 

14   corporation’s in‐forum contacts can be said to be in some sense continuous and 

15   systematic,” but rather, stressing the second part of the test earlier formulated in 

16   Goodyear, “whether that corporation’s affiliations with the State are so continuous 

17   and systematic as to render it essentially at home in the forum.”  Id. at 761 (emphasis 

18   added; alterations and internal quotation marks omitted).  A corporation is 


                                                  
                                                16 
 1   “essentially at home,” the Court instructed, where it is incorporated or where it 

 2   has its principal place of business.  Id. at 760.  Only in the “exceptional” case will 

 3   another jurisdiction be entitled to exercise such sweeping powers as the use of its 

 4   adjudicatory authority to decide matters unrelated to its citizens or to affairs 

 5   within its borders.  Id. at 761 n.19.  As the Court explained earlier in Goodyear:  “A 

 6   corporation’s ‘continuous activity of some sorts within a state ‘ . . . ‘is not enough 

 7   to support the demand that the corporation be amenable to suits unrelated to 

 8   that activity.’” 131 S. Ct. at 2856 (quoting Int’l Shoe, 326 U.S. at 318).   

 9          Although Brown urges that the test is not so restrictive, in our view 

10   Daimler established that, except in a truly “exceptional” case, a corporate 

11   defendant may be treated as “essentially at home” only where it is incorporated 

12   or maintains its principal place of business―the “paradigm” cases.  See In re 

13   Roman Catholic Diocese of Albany, N.Y., Inc., 745 F.3d 30, 39–41 (2d Cir. 2014) 

14   (recognizing restrictions voiced by Supreme Court in Daimler).  And at least three 

15   of our sister circuits have agreed with this reading of Daimler. See Kipp v. Ski 

16   Enter. Corp. of Wis., 783 F.3d 695, 698 (7th Cir. 2015) (noting Goodyear and Daimler’s 

17   “stringent criteria”); Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014) 

18   (“Daimler makes clear the demanding nature of the standard for general personal 


                                                   
                                                 17 
 1   jurisdiction over a corporation.”), cert denied, 135 S. Ct. 2310 (2015); Monkton Ins. 

 2   Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014) (noting, in light of Daimler, 

 3   that it is “incredibly difficult to establish general jurisdiction in a forum other 

 4   than the place of incorporation or principal place of business”).7  

 5          Brown thus bears a heavy burden when she asserts that Lockheed’s 

 6   presence in Connecticut presents such an “exceptional” case. 

 7          B.      Lockheed’s activities in Connecticut 

 8          After jurisdictional discovery, Brown assembled the following undisputed 

 9   facts about Lockheed’s operations in Connecticut.  

10          The company has had a physical presence in the Constitution State for 

11   over three decades, since 1982.  It obtained a formal certificate to do business in 

12   the state in 1995.  Significantly, it does not own property in the state, but it has 

13   leased the same 9,000 square foot building in New London since at least 1997, 

14   and has run operations at three other leased locations in the jurisdiction from 

15   2008 through 2012 (the period identified by the District Court as the focus of 




     7 Offsetting the apparent harshness of this rule’s effects, the Court explained its 
     expectation that its ruling, while restrictive of general jurisdiction, still left plaintiffs 
     with an adjudicatory forum by recourse to specific jurisdiction of courts in states 
     bearing a relationship to the cause of action.  See Daimler, 134 S. Ct. at 758 n.10. 
                                                      
                                                   18 
1   jurisdictional discovery).8  Lockheed has employed between approximately 30 

2   and 70 workers in the state in the years from 2008 through 2012.9  Over the same 

3   period, Lockheed derived about $160 million in revenue for its Connecticut‐

4   based work, and paid Connecticut taxes on that revenue.   

5         Citing these facts and pointing also to its registration to transact business 

6   (of which more, below), Brown argues that Lockheed’s conduct in Connecticut 

7   was both continuous and systematic, rendering it amenable to the general 

8   jurisdiction of the state’s courts.  As legal support, Brown relies primarily on this 

9   Court’s decision in Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88 (2d Cir. 2000), 

    8 We have held that “[i]n general jurisdiction cases, district courts should examine a 
    defendant’s contacts with the forum state over a period that is reasonable under the 
    circumstances—up to and including the date the suit was filed.”  Metro. Life Ins. Co. v. 
    Robertson‐Ceco Corp., 84 F.3d 560, 569–70 (2d Cir. 1996).  Although we established this 
    rule pre‐Daimler, when the “continuous and systematic” standard governed exercise of 
    general jurisdiction, see id., we see nothing in Daimler to suggest a different relevant 
    time frame for our jurisdictional analysis here.  We make this observation, still, in light 
    of Lockheed’s $9 billion acquisition—well after the filing of the instant complaint—of a 
    large Connecticut‐based business, Sikorsky Aircraft.  See Mara Lee, Lockheed Martin 
    Finalizes Sikorsky Purchase, HARTFORD COURANT (Nov. 6, 2015), 
    http://www.courant.com/business/hc‐sikorsky‐lockheed‐martin‐20151106‐story.html 
    (last visited Jan. 25, 2016).  Sikorsky Aircraft operations have long been based in 
    Connecticut and owned by United Technologies Corporation, also based in Connecticut.  
    Nonetheless, and without deciding the question (which the parties have not briefed), 
    we see no reason to believe that the acquisition would alter our conclusion that this is 
    not an “exceptional case” such as would merit setting aside Daimler’s paradigm cases.  
    9 During 2008 through 2012, it also carried workers’ compensation insurance on its 

    Connecticut employees, and defended eight lawsuits in the state. 
             

                                                  
                                                19 
 1   and the Supreme Court’s 1984 decision in Helicopteros Nacionales de Colombia, S.A. 

 2   v. Hall, 466 U.S. 408 (1984).  Proceeding further in this vein, Brown asserts that 

 3   “[c]ourts commonly find the existence of continuous and systemic contacts when 

 4   there is evidence that the defendant has established an office or facility in the 

 5   forum state,” and identifies District Court decisions from around the country in 

 6   support.10  Appellant’s Br. at 25–26.  Looking as well at the “exceptional case” 

 7   carve‐out in Daimler, Brown argues further that, because Lockheed has had some 

 8   kind of physical presence in Connecticut for “at least 30 years,” Appellant’s Br. at 

 9   27, its contacts place it among those “exceptional cases” in which a foreign 

10   corporation is ”essentially at home” in a state other than its state of incorporation 

11   or principal place of business. 

12          Brown had a stronger, if not ultimately persuasive, argument on this score 

13   in 2012, when suit was filed.  At that time, the Court’s 2011 decision in Goodyear 

14   seemed to have left open the possibility that contacts of substance, deliberately 

15   undertaken and of some duration, could place a corporation “at home” in many 


       Brown cites Erb v. Roadway Express, Inc., No. 05‐0011, 2005 WL 1215955 (M.D. Pa. Apr. 
     10

     19, 2005); Inversiones Inmobiliarias el Bosque, S.A. v. Transtainer Corp., No. 03‐0962, 2004 
     WL 325615 (E.D. La. Feb. 18, 2004); Sys. Material Handling Co. v. Greenstein, 84 F. Supp. 
     2d 1203 (D. Kan. 2000); WMW Mach., Inc. v. Werkzeugmaschinenhandel GmbH IM Aufbau, 
     960 F. Supp. 734 (S.D.N.Y. 1997); United States v. Nippon Paper Indus. Co., 944 F. Supp. 55 
     (D. Mass. 1996), rev’d on other grounds, 109 F.3d 1 (1st Cir. 1997); Lane v. Vacation Charters, 
     Ltd., 750 F. Supp. 120 (S.D.N.Y. 1990).   
                                                       
                                                     20 
 1   locations.  But Daimler, decided in 2014, considerably altered the analytic 

 2   landscape for general jurisdiction and left little room for these arguments.  

 3   Emphasizing that “[i]t is one thing to hold a corporation answerable for 

 4   operations in the forum State, quite another to expose it to suit on claims having 

 5   no connection whatever to the forum State,” Daimler, 134 S. Ct. at 761 n.19 

 6   (citation omitted), the Court cautioned that a corporation “that operates in many 

 7   places can scarcely be deemed at home in all of them.”  Id. at 762 n.20.  And so, 

 8   when a corporation is neither incorporated nor maintains its principal place of 

 9   business in a state, mere contacts, no matter how “systematic and continuous,” 

10   are extraordinarily unlikely to add up to an “exceptional case.”  

11         Indeed, the Daimler Court cited only its decision in Perkins v. Benguet 

12   Consolidated Mining Co., 342 U.S. 437 (1952), as an example of an “exceptional 

13   case.”  Daimler, 134 S. Ct. at 761 n.19.  In Perkins, the defendant company’s 

14   principal place of business was―temporarily, because of wartime 

15   circumstances―in Ohio, where it was sued.  See Perkins, 342 U.S. at 419–20.  The 

16   Court deemed the place of service in those unusual circumstances “a surrogate 

17   for the place of incorporation or head office.”  Daimler, 134 S. Ct. at 756 n.8 

18   (quoting Arthur T. von Mehren & Donald T. Trautman, Jurisdiction to Adjudicate:  


                                                 
                                               21 
 1   A Suggested Analysis, 79 HARV. L. REV. 1121, 1144 (1966)).  On that basis alone, it 

 2   permitted the Ohio court’s exercise of general jurisdiction over the company.  

 3   Lockheed’s contacts with Connecticut fall far short of establishing a “surrogate 

 4   principal place of business” such as the Court found in Perkins.  

 5          Wiwa and the cited district court decisions preceded both Goodyear and 

 6   Daimler, and thus offer little support today for Brown’s position.  Further, the 

 7   Daimler Court instructed that in assessing the extent of a corporation’s contacts in 

 8   a state for general jurisdiction purposes, we must assess the company’s local 

 9   activity not in isolation, but in the context of the company’s overall activity:  the 

10   general jurisdiction inquiry “does not focus solely on the magnitude of the 

11   defendant’s in‐state contacts,” but “calls for an appraisal of a corporation’s 

12   activities in their entirety, nationwide and worldwide.”  Daimler, 134 S. Ct. at 762 

13   n.20 (alterations and internal quotation marks omitted).  

14          Applying that directive, we see that Lockheed’s business in Connecticut, 

15   while not insubstantial, constitutes only a very small part of its portfolio.  For 

16   example, in each of the years from 2008 through 2012, when suit was filed, its 

17   Connecticut‐based employees represented less than 0.05% of Lockheed’s full 

18   workforce.  The $160 million in gross revenue that Lockheed derived from its 


                                                   
                                                 22 
 1   Connecticut operations over five years never exceeded 0.107% of the company’s 

 2   total annual revenue.  These shares are far less than those associated with the 

 3   subsidiary and attributed to the German parent for the purposes of the Supreme 

 4   Court’s analysis in Daimler.  See id. at 752 (noting subsidiary’s California sales 

 5   made up 2.4% of Daimler’s worldwide sales).   

 6         Brown observes that in Daimler, the Supreme Court “addressed personal 

 7   jurisdiction in an international context that is not present in this case,” intimating 

 8   that the Daimler analysis should not govern this case.  Appellant’s Br. at 29.  It is 

 9   true that the ruling was made in the context of a foreign‐country corporation and 

10   a United States‐based subsidiary as well as non‐citizen plaintiffs.  But the Court 

11   in Daimler simply did not limit its jurisdictional ruling as Brown suggests:  for 

12   example, it made explicit reference to “sister‐state” corporations and drew no 

13   distinction in its reasoning between those and foreign‐country corporations.  See, 

14   e.g., 134 S. Ct. at 754 (“[A] court may assert general jurisdiction over foreign 

15   (sister‐state or foreign‐country) corporations . . . when their affiliations with the 

16   State are so continuous and systematic as to render them essentially at home in 

17   the forum State.”  (internal quotation marks omitted) (emphasis added)); id. at 

18   773 n.12 (Sotomayor, J., concurring in the judgment) (“[T]he principle announced 


                                                  
                                                23 
 1   by the majority would apply equally to preclude general jurisdiction over a U.S. 

 2   company that is incorporated and has its principal place of business in another 

 3   U.S. State.”).  And post‐Daimler, we so held.  See In re Roman Catholic Diocese, 745 

 4   F.3d at 40–41 (observing that, in Daimler, “[t]he Supreme Court explicitly 

 5   rejected . . . an expansion of general jurisdiction” that would result in “foreign‐

 6   state and foreign‐country corporations [being] found ‘at home’ essentially 

 7   anywhere, based on the briefest and most trivial of contacts” (emphasis added)).  

 8   We perceive no sound basis for restricting Daimler’s (or Goodyear’s) teachings to 

 9   suits brought by international plaintiffs against international corporate 

10   defendants. 

11          Finally, Brown argues that, notwithstanding the principles articulated in 

12   Daimler, Connecticut courts may exercise general jurisdiction over Lockheed  

13   because such an exercise would be consistent with the “reasonableness factors” 

14   set forth in Asahi Metal Industry Co. v. Superior Court of California, Solano County, 

15   480 U.S. 102 (1987).  But Asahi concerned specific, not general jurisdiction.  See 

16   Daimler, 134 S. Ct. at 762 n.20 (observing that the “multipronged reasonableness 

17   check . . . articulated in Asahi . . . [was not] a free‐floating test.  Instead, the check 

18   was to be essayed when specific jurisdiction is at issue.” (emphasis in original)).  


                                                   
                                                 24 
 1   As the Daimler Court observed in rejecting the same argument, “[w]hen a 

 2   corporation is genuinely at home in the forum State . . . [the Asahi] second‐step 

 3   inquiry would be superfluous.”  Id.  Accordingly, this argument has no purchase 

 4   here. 

 5            In short:  Lockheed’s contacts with Connecticut fall far short of the 

 6   relationship that Due Process requires, under Daimler and Goodyear, to permit the 

 7   exercise of general jurisdiction over Lockheed by Connecticut courts.  Indeed, 

 8   given that it is common for corporations to have presences in multiple states 

 9   exceeding that of Lockheed in Connecticut, general jurisdiction would be quite 

10   the opposite of “exceptional” if such contacts were held sufficient to render the 

11   corporation “at home” in the state. 

12            II.    The import of Lockheed’s registration in Connecticut 

13            In 1995, Lockheed registered to do business in Connecticut.  It appointed 

14   an agent for service of process, and its agent was served with process in this suit 

15   on October 11, 2012.  Brown contends that, by these actions, Lockheed consented 

16   to the jurisdiction of Connecticut courts for all purposes, including this suit.  

17            Connecticut courts have left no doubt (as the District Court emphasized 

18   and as Judge Friendly admonished, above) that the state’s trial courts may 


                                                   
                                                 25 
 1   exercise jurisdiction over a foreign defendant “only if the defendant’s intrastate 

 2   activities meet the requirements both of [the state’s long‐arm] statute and of the 

 3   due process clause of the federal constitution.”  Brown, 19 F. Supp. 3d at 393 

 4   (quoting Thomason v. Chem. Bank, 234 Conn. 281, 285–86 (1995) (emphasis added) 

 5   (alteration in original)).  We thus determine first whether the state law permits 

 6   the trial court’s exercise of jurisdiction over the defendants; “[o]nly if personal 

 7   jurisdiction has attached under state law do we reach the constitutional question 

 8   of whether due process is offended thereby.”  U.S. Trust Co. v. Bohart, 197 Conn. 

 9   34, 39 (1985) (Peters, C.J.).  Important here, Connecticut recognizes that personal 

10   jurisdiction “may be created through consent or waiver.”  Id. (citing Bauxites, 456 

11   U.S. at 703–04).  

12         Brown relies primarily on a 2009 decision of the Connecticut Appellate 

13   Court and the Supreme Court’s 1917 ruling in Pennsylvania Fire to establish her 

14   position that, by registering and maintaining an agent for service of process in 

15   the state, Lockheed actually consented to the exercise of general personal 

16   jurisdiction over it.  She further argues that the constitutional due process 

17   guarantee has been satisfied by Lockheed’s consent.  For its part, Lockheed 

18   denies that by registering to do business in Connecticut it submitted to the 


                                                 
                                               26 
 1   general jurisdiction of the Connecticut courts.  It asserts, further, that―as far as 

 2   reported cases reveal―no Connecticut court has ever exercised general 

 3   jurisdiction over an out‐of‐state corporation on a matter brought by an out‐of‐

 4   state plaintiff who attempts to assert a cause of action arising out‐of‐state.  

 5          For the reasons discussed below, we conclude that Lockheed has the better 

 6   of the argument.  

 7          A.    Registration as a basis for general jurisdiction:  some background 

 8         In Pennoyer v. Neff, 95 U.S. 714 (1878), the Supreme Court established that a 

 9   state’s jurisdiction reached only as far as its geographic boundaries.  See id. at 722 

10   (“[N]o State can exercise direct jurisdiction and authority over persons or 

11   property without its territory.”).  Following this principle, “in the absence of a 

12   waiver[,] the presence of the defendant within the state was a necessary 

13   prerequisite to a court’s asserting personal jurisdiction over him.”  4 Wright, 

14   Miller & Kane, FEDERAL PRACTICE & PROCEDURE § 1064 (4th ed. 2010). 

15         The need for a defendant’s physical presence in a state fit awkwardly, 

16   however, with 19th century ideas about corporations.  Corporations, of course, 

17   are intangible and artificial entities that exist only because of their recognition by 

18   the law of a particular jurisdiction—usually, in the United States, a state.  In the 


                                                 
                                               27 
 1   19th century, the Supreme Court accordingly took the view that a corporation 

 2   was “present” only in its state of incorporation.  See Bank of Augusta v. Earle, 38 

 3   U.S. (13 Pet.) 519, 588 (1839) (“[A] corporation can have no legal existence out of 

 4   the boundaries of the sovereignty by which it is created.  It exists only in 

 5   contemplation of law, and by force of the law; and where that law ceases to 

 6   operate, and is no longer obligatory, the corporation can have no existence.”).  As 

 7   a leading treatise explains, “[T]he then prevalent notion of territorial jurisdiction 

 8   simply would not permit the assertion of jurisdiction in states in which a 

 9   corporation was engaged in business, no matter how extensive that business 

10   might be.”  Wright, Miller & Kane, supra, § 1066; see also Charles W. “Rocky” 

11   Rhodes, Nineteenth Century Personal Jurisdiction Doctrine in a Twenty‐First Century 

12   World, 64 FLA. L. REV. 387, 436 (2012) (“Corporate registration and appointment 

13   statutes first appeared in the mid‐nineteenth century in response to the common 

14   law understanding that a corporation had no existence outside its state of 

15   incorporation.”). 

16         Business registration statutes such as Connecticut’s were enacted primarily 

17   to allow states to exercise jurisdiction over corporations that, although not 

18   formed under its laws, were transacting business within a state’s borders and 


                                                 
                                               28 
 1   thus potentially giving rise to state citizens’ claims against them.  See Morris & 

 2   Co. v. Skandinavia Ins. Co., 279 U.S. 405, 408–09 (1929) (“The purpose of state 

 3   statutes requiring the appointment by foreign corporations of agents upon whom 

 4   process may be served is primarily to subject them to the jurisdiction of local 

 5   courts in controversies growing out of transactions within the state.” (emphasis 

 6   added)); Robert Mitchell Furniture Co. v. Selden Breck Constr. Co., 257 U.S. 213, 215 

 7   (1921) (“The purpose in requiring the appointment of such an agent is primarily 

 8   to secure local jurisdiction in respect of business transacted within the State.” 

 9   (emphasis added)).  The jurisdiction thus created―subject to satisfaction of 

10   certain procedural and other requirements―is now generally known as 

11   “specific” personal jurisdiction.  

12          Business registration statutes therefore conditioned a corporation’s 

13   authority to do business in a state on its maintenance of an appointed agent 

14   within the state to accept service.  Pointing to the acceptance of service by an in‐

15   state agent appointed by the corporation, a state could tenably argue that the 

16   corporation had voluntarily consented to jurisdiction there and that, 

17   notwithstanding Earle, it was “present” in the state because it maintained an 

18   agent there.  See, e.g., Meir Feder, Goodyear, ʺHome,ʺ and the Uncertain Future of 


                                                   
                                                 29 
 1   Doing Business Jurisdiction, 63 S.C. L. REV. 671, 682 (2012) (noting “courts 

 2   developed several overlapping theories to harmonize [] assertions of jurisdiction 

 3   with the Pennoyer framework,” including that “a corporation that was 

 4   sufficiently active in the forum state was thereby ‘present’ . . . or could be 

 5   deemed to have implicitly consented to jurisdiction there”); von Mehren & 

 6   Trautman, supra, at 1142 (recognizing that “the formulas current before 

 7   International Shoe [] emphasized consent, presence, and doing business” (footnote 

 8   omitted)). 

 9          The Supreme Court upheld the exercise of jurisdiction under the business 

10   registration statutes on a consent analysis similar to, but narrower than, that now 

11   put forward by Brown.11  At the time when corporations first began to operate in 

12   multiple jurisdictions, the prevailing view was that a corporation had no 

13   inherent right to do business in a foreign state since it was not a “citizen” of that 

14   state within the meaning of the Privileges and Immunities Clause in Article IV.  

15   See Wright, Miller & Kane, supra, § 1066.  A state could thus “impose as a 



     11 The Supreme Court also upheld registration statutes as a basis for exercising 
     jurisdiction over non‐resident corporations on a theory that a foreign corporation was 
     “present,” or “doing business” within the state.  See, e.g., Int’l Harvester Co. of Am. v. 
     Kentucky, 234 U.S. 579, 589 (1914) (“We are satisfied that the presence of a corporation 
     within a state necessary to the service of process is shown when it appears that the 
     corporation is there carrying on business . . . .”). 
                                                     
                                                  30 
 1   condition upon which a foreign corporation shall be permitted to do business . . . 

 2   that in any litigation arising out of its transactions in the State, it will accept as 

 3   sufficient the service of process on its agents or persons specifically designated.”  

 4   St. Clair v. Cox, 106 U.S. 350, 356 (1882) (emphasis added); see also Lafayette Ins. Co. 

 5   v. French, 59 U.S. (18 How.) 404, 407 (1855) (“A corporation created by Indiana 

 6   can transact business in Ohio only with the consent . . . of the latter State.  This 

 7   consent may be accompanied by such conditions as Ohio may think fit to 

 8   impose . . . .” (citation omitted)).   

 9          A corporation’s “consent” through registration has thus always been 

10   something of a fiction, born of the necessity of exercising jurisdiction over 

11   corporations outside of their state of incorporation:  Consent was perhaps more 

12   of a promise, fairly extracted, to appear in state court on actions by a state’s 

13   citizens arising from the corporation’s operations in the jurisdiction.  See St. Clair, 

14   106 U.S. at 356 (upholding registration statute because a state may “impose . . . 

15   condition[s]” on the privilege of “do[ing] business within her limits” (emphasis 

16   added)); Lafayette, 59 U.S. (18 How.) at 407 (“It cannot be deemed unreasonable 

17   that the State of Ohio should endeavor to secure to its citizens a remedy . . . nor 

18   that proper means should be used to compel foreign corporations . . . to answer 


                                                    
                                                  31 
 1   [in Ohio] for the breach of their contracts . . . there made and to be performed.” 

 2   (emphasis added)).12   

 3          B.     The Connecticut registration statute and related provisions 

 4          The current Connecticut registration statute generally requires that 

 5   “foreign corporation[s]” desiring to “transact business” in the state obtain a 

 6   certificate of authority from the Secretary of State to do so.  Conn. Gen. Stat. 

 7   § 33‐920.  In a separate provision, Connecticut law requires that a foreign 

 8   corporation authorized to transact business “continuously maintain . . . [a] 

 9   registered office . . . and [] a registered agent” in the state, and provides that the 

10   company may elect to have the Secretary of State of Connecticut serve as that 

     12 With similar concerns and aims, states also provided a legal mechanism to serve a 
     corporation doing business in a state but which had not appointed an in‐state agent, in 
     violation of that state’s registration and agent‐appointment statutes.  For example, a 
     state might permit a plaintiff instead to serve the secretary of state, and deem the 
     corporation to have impliedly consented to such service.  See Simon v. S. Ry. Co., 236 U.S. 
     115, 117 (1915) (construing Louisiana statute which gave such service on secretary of 
     state “the same validity as if such corporation had been personally served” (internal 
     quotation marks omitted)).  The Supreme Court held this service upon an involuntarily 
     designated agent to be effective only for causes of action arising out of the corporation’s 
     business in that state—i.e., only to acquire specific jurisdiction.  See id. at 130–32; see also 
     Old Wayne Mut. Life Ass’n v. McDonough, 204 U.S. 8, 22 (1907) (“[B]y going into 
     Pennsylvania, without first complying with its statute, the defendant association may be 
     held to have assented to the service upon the insurance commissioner of process in a 
     suit . . . in respect of business transacted by it in that commonwealth, [but] such assent 
     cannot properly be implied where . . . the business was not transacted in 
     Pennsylvania.”). 
      
      
                                                       
                                                    32 
 1   agent.  Id. § 33‐926.  A corporation that transacts business in Connecticut without 

 2   a certificate of authority may not bring suit in the state, and will be liable for a 

 3   monthly fine and related penalties in addition to the fees and taxes that it would 

 4   have had to pay had it properly registered.  Id. § 33‐921(a), (d). 

 5         Section 33‐929, “Service of process on foreign corporations,” is part of 

 6   Connecticut’s long‐arm statute.  As relevant here, it provides:  

 7             The  registered  agent  of  a  foreign  corporation  authorized  to 
 8             transact  business  in  this  state  is  the  corporation’s  agent  for 
 9             service  of  process,  notice  or  demand  required  or  permitted  by 
10             law to be served on the foreign corporation.   
11              
12   Id. § 33‐929(a).  A corporation that transacts business in Connecticut without a 

13   certificate of authority is expressly made subject to suit in the state for “any cause 

14   of action arising out of such business.”  Id. § 33‐929(e).  The statute further 

15   advises that every foreign corporation is subject to suit in Connecticut by certain 

16   persons on certain matters, as follows:   

17            by a resident of this state or by a person having a usual place of 
18            business  in  this  state,  whether  or  not  such  foreign  corporation 
19            is  transacting  or  has  transacted  business  in  this  state  and 
20            whether or not it is engaged exclusively in interstate or foreign 
21            commerce, on any cause of action arising as follows:  (1) Out of 
22            any contract made in this state or to be performed in this state; 
23            (2)  out  of  any  business  solicited  in  this  state  by  mail  or 
24            otherwise  .  .  .  ;  (3)  out  of  the  production,  manufacture  or 
25            distribution  of  goods  by  such  corporation  with  the  reasonable 

                                                  
                                                33 
 1             expectation that such goods are to be used or consumed in this 
 2             state . . . ; or (4) out of tortious conduct in this state . . . . 
 3              
 4   Id. § 33‐929(f).  After addressing in subsection (g) certain situations in which it 

 5   permits service to be made on a corporation at its principal office, § 33‐929 closes 

 6   with subsection (h), which advises “This section does not prescribe the only 

 7   means, or necessarily the required means, of serving a foreign corporation.”  Id. 

 8   § 33‐929(h). 

 9         The statute thus provides for service of process on foreign corporations, 

10   and appears designed to confer what can fairly be characterized as specific 

11   jurisdiction in primarily two provisions:  § 33‐929(e) (unregistered corporation 

12   “subject to suit” in the state with respect to causes of action “arising out of” its 

13   business in the state) and § 33‐929(f) (corporations “subject to suit in the state” on 

14   listed causes of action related to in‐state matters).  Section 33‐929 nowhere 

15   expressly provides that foreign corporations that register to transact business in 

16   the state shall be subject to the “general jurisdiction” of the Connecticut courts or 

17   directs that Connecticut courts may exercise their power over registered 

18   corporations on any cause asserted by any person.  Indeed, it appears to limit the 

19   ability of out‐of‐state plaintiffs to proceed against foreign corporations registered 

20   in Connecticut even with respect to certain listed matters bearing a connection to 

                                                 
                                               34 
 1   Connecticut.  See id. § 33‐929(f) (allowing suit only by residents of Connecticut 

 2   and “person[s] having a usual place of business in this state”). 

 3          What it does provide is that the registered agent of a foreign corporation 

 4   “is the [] agent for service of process, notice or demand required or permitted by law 

 5   to be served on the foreign corporation.”  Id. § 33‐929(a) (emphasis added).  To our 

 6   reading, this provision neither issues an open invitation nor expressly limits the 

 7   matters as to which process may be served.  Nor does it speak to the relationship 

 8   between process so served and the state courts’ jurisdiction.13  The statute simply 

 9   does not describe what process may be “permitted by law.”  

10          C.      Connecticut judicial interpretations of the statute 

11          The Connecticut Supreme Court has yet to give a definitive interpretation 

12   of the jurisdictional import of Connecticut’s registration and agent‐appointment 

13   statutes.   

14          But several years before the United States Supreme Court‘s decision in 

15   Daimler, the Connecticut Appellate Court accorded a surprisingly broad 

16   interpretation to the state’s registration statute, one that unmistakably raises due 

     13 Under Federal Rule of Civil Procedure 4(k), “Territorial Limits of Effective Service,” 
     service of process does not by itself confer personal jurisdiction over a defendant:  “In 
     [g]eneral,” the defendant must also be “subject to the jurisdiction of a court of general 
     jurisdiction in the state where the district court is located,” unless otherwise authorized 
     by federal statute or certain other joinder provisions are satisfied.  Fed. R. Civ. P. 4(k)(1). 
                                                     
                                                   35 
 1   process and (as Judges Friendly and Goodrich noted) other federal constitutional 

 2   concerns.  In Talenti v. Morgan & Brother Manhattan Storage Co., 968 A.2d 933 

 3   (Conn. App. Ct. 2009), certification denied, 292 Conn. 908 (2009),14 the Connecticut 

 4   Appellate Court declared that registering to do business in the state means 

 5   submitting to the general jurisdiction of the state courts: 

 6          [W]hen  a foreign  corporation .  .  .  obtain[s]  a  certificate  of authority 
 7          and  .  .  .  authoriz[es]  a  public  official  to  accept  service  of  process,  it 
 8          has consented to the exercise of jurisdiction over it by the courts of 
 9          this  state.    This  consent  is  effective  even  though  no  other  basis  exists  for 
10          the exercise of jurisdiction over the corporation.  Such a corporation has 
11          purposely  availed  itself  of  the  privilege  of  conducting  activities 
12          within  this  state,  thus  invoking  the  benefits  and  protections  of  its 
13          laws. . . .  Therefore, the defendant has voluntarily consented to the 
14          personal jurisdiction of it by the courts of this state. 
15    
16   Id. at 940–41 (alterations, citations, footnotes, and internal quotation marks 

17   omitted; emphasis added).  It further concluded in a footnote that because “the 

18   defendant has consented to jurisdiction, the exercise of jurisdiction by the court 

19   does not violate due process” and “the court does not need to undertake an 

20   analysis of any constitutional due process issues.”  Id. at 941 n.14.   

21          The language of the Talenti court, while relying in part on commentary 


     14 In Connecticut, “it is well established that the denial of a petition for certification to 
     appeal does not signify that [the Connecticut Supreme Court] approves of or affirms the 
     decision or judgment of the Appellate Court.”  Hylton v. Gunter, 313 Conn. 472, 477 n.5 
     (2014) (internal quotation marks omitted). 
                                                      
                                                   36 
 1   drawn from an earlier Appellate Court decision,15 appears to us to have been 

 2   significantly broader than the factual setting before it warranted:  among other 

 3   factors, the corporate defendant in Talenti was alleged to have a principal place of 

 4   business in Connecticut, and the corporation’s vice‐president had been served at 

 5   his home in Connecticut, either of which alone was sufficient under Connecticut 

 6   law to provide jurisdiction.  See id. at 941 (noting that “in an action against a 

 7   foreign corporation, service of process may be made on its vice president” and 

 8   that “[t]he court . . . acquired personal jurisdiction” in this manner).  Finally, the 

 9   cause of action at issue in Talenti appears to have arisen in 

10   Connecticut―providing yet another basis for exercising specific jurisdiction over 

11   the corporate defendant.  See id. at 935.  But at least one Connecticut trial court 

12   has duly taken the Appellate Court (including its footnote) at its word, exercising 

13   general jurisdiction over corporate defendants on the basis of their registration to 

14   do business in the state, without further analysis.16 



     15 In support, the Talenti court cited the earlier decision of the same intermediate 
     appellate court in Wallenta v. Avis Rent A Car System, Inc., 522 A.2d 820 (Conn. App. Ct. 
     1987).  But the Wallenta court made clear that its commentary was subject to “the next 
     question to be resolved”:  “whether the assertion of such personal jurisdiction offends 
     due process.”  Id. at 824.  The Talenti court’s dismissal of the constitutional question was 
     thus less than fully supported. 
     16 E.g., Lake Road Tr., Ltd. v. ABB, Inc., No. 04‐106016502, 2011 WL 1734458, at *6 (Conn. 

     Super. Ct. Apr. 11, 2011) (commenting, when defendant had registered to do business in 
                                                        
                                                      37 
 1          D.     A different reading, and federal constitutional concerns 

 2          The Talenti court’s dicta have been questioned in light of federal due 

 3   process (and other) concerns by at least one federal district court in the state, 

 4   however.  See WorldCare Ltd. v. World Ins. Co., 767 F. Supp. 2d 341 (D. Conn. 2011).  

 5   In our view, good reason supports the question.  Like that District Court, we are 

 6   inclined respectfully to believe that the Connecticut Appellate Court’s comments 

 7   on the effect of registration do not apply outside of the facts there presented.  We 

 8   hazard that the Appellate Court erred in reading the registration and agent 

 9   appointment statutes as constituting corporate consent to the exercise of general 

10   jurisdiction by the Connecticut state courts, and―more within this Court’s 

11   ordinary domain―that it also erred in casually dismissing related federal due 

12   process concerns in a brief footnote.17   

13          We hold these views for several reasons.  To begin with, although the 

14   Connecticut registration statute does not expressly limit the matters as to which 


     Connecticut and appointed an agent for service:  “[S]ince the defendant consented to 
     jurisdiction, the exercise of jurisdiction does not violate due process, [and] this court 
     undertakes no analysis of constitutional due process issues”). 
     17 We undertake the task of interpreting Connecticut law carefully, of course, 

     respectfully mindful that the Connecticut Supreme Court has the last word on issues of 
     state law, and aware of the certification procedures that are available to us to seek that 
     last word.  Because the questions that we address have such significant federal 
     constitutional boundaries, however, we have determined not to certify the state 
     statutory question in this case. 
                                                     
                                                   38 
 1   an authorized agent may accept service of process, neither does it contain 

 2   express language alerting the potential registrant that by complying with the 

 3   statute and appointing an agent it would be agreeing to submit to the general 

 4   jurisdiction of the state courts.  Rather, reading the entirety of §§ 33‐926 and 

 5   33‐929, we think it entirely possible that the Connecticut state legislature 

 6   envisioned that foreign corporations that registered to do business in the state 

 7   would be submitting to jurisdiction over only matters arising from the corporate 

 8   transaction of business within the state, not all matters no matter where arising.  

 9   See United States v. DiCristina, 726 F.3d 92, 96 (2d Cir. 2013) (noting we should not 

10   construe individual sections of a statute in “isolation,” but “look to the 

11   provisions of the whole law” (internal quotation marks omitted)).  After all, the 

12   state‐related matters are the types of matters listed in the statute as being subject 

13   to the jurisdiction of the state courts, and those are the types of matters for which 

14   states have traditionally sought to ensure their citizens a forum.  See ante 28–31.   

15         Moreover, if the mere maintenance of a registered agent to accept service 

16   under § 33‐926 effected an agreement to submit to general jurisdiction, it seems 

17   to us that the specific jurisdiction provisions of the long‐arm statute, § 33‐929 (for 

18   registered corporations), wouldn’t be needed except with regard to unregistered 


                                                 
                                               39 
 1   corporations:  Registered corporations would be subject to jurisdiction with 

 2   regard to all matters simply by virtue of process duly served on its appointed 

 3   agent.  And the restrictions imposed by § 33‐929(f) on the class of plaintiffs 

 4   entitled to avail themselves of the long‐arm statute would seem to be 

 5   meaningless, since for registered corporations the agent’s mere availability to 

 6   receive process would suffice.18   

 7          Finally, as noted above, the statute provides that authority given the 

 8   appointed agent to accept service need go only so far as accepting service of 

 9   “process, notice or demand” that is “required or permitted by law” to be served 

10   on the foreign corporation.  This phrase suggests some limitation in accordance 

11   with law:  we see no basis for excluding constitutional due process limitations 

12   from an inquiry into what is “permitted by law.”   

13          The inclusion of this phrase (“permitted by law”) and the omission of any 

14   specific reference to “general jurisdiction,” to our reading, differentiates 

15   Connecticut’s registration statute from others that have been definitively 

16   construed to convey a foreign corporation’s consent to general jurisdiction.  For 

17   example, the Pennsylvania statute so construed by the Third Circuit provided in 


       The management of actions against unregistered corporations is addressed in 
     18

     § 33‐929(e), which provides specific jurisdiction over those noncompliant entities.  
                                                    
                                                 40 
 1   relevant part that “qualification as a foreign corporation under the laws of this 

 2   Commonwealth” shall “constitute a sufficient basis of jurisdiction to enable the 

 3   tribunals of this Commonwealth to exercise general personal jurisdiction over such 

 4   person.”  Bane v. Netlink, Inc., 925 F.2d 637, 640 (3d Cir. 1991) (quoting 42 Pa. 

 5   Cons. Stat. Ann. § 5301 (Purdon 1990) (emphasis added)).  The Connecticut 

 6   statute, in contrast, gives no notice to a corporation registering to do business in 

 7   the state that the registration might have the sweeping effect that the Talenti court 

 8   envisioned.   

 9          Thus, when Lockheed registered to transact business in Connecticut in 

10   1995, the statute was neither explicit about the scope of jurisdiction conferred, 

11   nor had there issued an authoritative state judicial decision construing the 

12   statute:  We have been directed to no basis on which the corporation should have 

13   understood that, by registering and appointing an agent, it could be haled into 

14   Connecticut court on non‐Connecticut based actions.  On the contrary, the history 

15   of such statutes suggests that assent only to specific jurisdiction is what the 

16   statute required.19   


     19 Nor in our view would the sweeping Talenti interpretation, issued some fourteen 
     years after Lockheed registered, have provided reason for an informed company to 
     terminate its registration in the state.  As noted, its commentary is largely dicta; it does 
     not reflect a detailed legislative analysis; it is not the decision of the state’s highest court; 
                                                        
                                                     41 
 1          In any event, we can say that the analysis that now governs general 

 2   jurisdiction over foreign corporations―the Supreme Court’s analysis having 

 3   moved from the “minimum contacts” review described in International Shoe to 

 4   the more demanding “essentially at home” test enunciated in Goodyear and 

 5   Daimler―suggests that federal due process rights likely constrain an 

 6   interpretation that transforms a run‐of‐the‐mill registration and appointment 

 7   statute into a corporate “consent”―perhaps unwitting―to the exercise of general 

 8   jurisdiction by state courts, particularly in circumstances where the state’s 

 9   interests seem limited.20 

10                 E.     Pennsylvania Fire 

11          In urging her position to the contrary―that her construction of 


     and it does not seriously address any of the due process or other constitutional concerns 
     that finding such a broad “consent” implicit in registration and appointment might 
     raise. 
     20 We do not believe that the Supreme Court’s passing comment in Bendix Autolite Corp. 

     v. Midwesco Enterprises, Inc., 486 U.S. 888 (1988), about the effect in Ohio of appointment 
     of an agent, undermines our conclusion.  Bendix involved an Ohio law tolling the statute 
     of limitations against foreign corporations that designate no agent for service of process 
     within the state.  The Court held that the law violated the Commerce Clause.  As a 
     predicate to its analysis, the Court accepted without discussion the proposition that 
     “[t]o be present in Ohio, a foreign corporation must appoint an agent for service of 
     process, which operates as consent to the general jurisdiction of the Ohio courts.”  Id. at 
     889.  After the Court’s decision, however, the Sixth Circuit held that, notwithstanding 
     “dicta from Bendix,” Ohio did not interpret the relevant provisions of the Ohio Code to 
     operate as consent to general jurisdiction.  Pittock v. Otis Elevator Co., 8 F.3d 325, 328–29 
     (6th Cir. 1993).  We therefore give no special weight to the mention.  
                                                     
                                                   42 
 1   Connecticut law raises no potential or unresolved constitutional issues―Brown 

 2   relies heavily on the Supreme Court’s 1917 decision in Pennsylvania Fire Insurance 

 3   Co. of Philadelphia v. Gold Issue Mining & Milling Co., 243 U.S. 93 (1917).  There, a 

 4   Pennsylvania company insured buildings located in Colorado under a policy 

 5   issued in Colorado to the Arizona corporation that owned the property.  Seeking 

 6   to recover on the policy for losses suffered on the Colorado property, the Arizona 

 7   corporation brought suit against the insurer in Missouri, where the insurer had 

 8   obtained a license to conduct business.  In effectuating its registration to do 

 9   business there, the insurer had filed with the Missouri insurance superintendent 

10   “a power of attorney consenting that service of process upon the superintendent 

11   [of insurance] should be deemed personal service upon the company so long as it 

12   should have any liabilities outstanding in the state.”  Id. at 94.  The Missouri high 

13   court construed this statutory power of attorney to render the Arizona company’s 

14   service on the superintendent effective against the insurer for causes of action 

15   arising outside the state as well as those arising within.  Id. at 95.   

16         The Supreme Court agreed.  Writing for the Court, Justice Holmes rejected 

17   the insurer’s argument that due process concerns prevented the state court’s 

18   exercise of personal jurisdiction over it.  He explained:  


                                                  
                                                43 
 1         The defendant had executed a power of attorney that made service 
 2         on  the  superintendent  the  equivalent  of  personal  service.  .  .  .    If  it 
 3         had  appointed  an  agent  authorized  in  terms  to  receive  service  in 
 4         such  cases,  there  would  be  equally  little  doubt.    It  did  appoint  an 
 5         agent in language that rationally might be held to go to that length.  
 6         The  language  has  been  held  to  go  to  that  length,  and  the 
 7         construction  did  not  deprive  the  defendant  of  due  process  of  law 
 8         even if it took the defendant by surprise, which we have no warrant 
 9         to assert. . . . 
10          
11                . . . [W]hen a power actually is conferred by a document, the 
12         party executing it takes the risk of the interpretation that may be put 
13         upon it by the courts.   
14    
15   Id. at 95–96 (citation omitted). 
16    
17           The Missouri Supreme Court having held that the statute applied as 

18   plaintiff suggested, Justice Holmes accepted the interpretation and 

19   independently noted no offense to due process in the state courts’ exercise of 

20   personal jurisdiction over the company.  Id.   

21         Brown contends that, despite the doctrinal developments that followed it, 

22   Pennsylvania Fire establishes general jurisdiction in state courts for all 

23   corporations that register to do business and appoint an agent in a state.  Daimler, 

24   she claims, has no due process implications when a party has consented to 

25   jurisdiction.  Urging in this vein that Daimler has no bearing on Pennsylvania Fire, 

26   she notes that Daimler mentions “consent” only once, when it describes the 


                                                     
                                                   44 
 1   Court’s general jurisdiction decision in Perkins as “the textbook case of general 

 2   jurisdiction appropriately exercised over a foreign corporation that has not 

 3   consented to suit in the forum.”  Daimler, 134 S. Ct. at 755–56 (internal quotation 

 4   marks omitted) (emphasis added). 

 5          But we believe that Pennsylvania Fire is now simply too much at odds with 

 6   the approach to general jurisdiction adopted in Daimler to govern as categorically 

 7   as Brown suggests; in our view, the Supreme Court’s analysis in recent decades, 

 8   and in particular in Daimler and Goodyear, forecloses such an easy use of 

 9   Pennsylvania Fire to establish general jurisdiction over a corporation based solely 

10   on the corporation’s registration to do business and appointment of an agent 

11   under a state statute lacking explicit reference to any jurisdictional implications.21   

12          Thus, in Daimler, the Supreme Court described the 19th century territorial 

13   approach to personal jurisdiction embodied in Pennoyer as having “yielded to a 


       Lending support to this approach, we observe that Supreme Court citations to 
     21

     Pennsylvania Fire since International Shoe are cursory and far between, as are the citations 
     to the Court’s pre‐International Shoe decisions reaffirming Pennsylvania Fire.  See, e.g., 
     Olberding v. Ill. Cent. R.R. Co., 346 U.S. 338, 341–42 (1953) (deciding whether individual 
     defendant had impliedly consented to venue and distinguishing Neirbo Co. v. Bethlehem 
     Shipbuilding Corp., 308 U.S. 165 (1939)); Perkins v. Benguet Consol. Mining Co., 342 U.S. 
     437, 446 & n.6 (1952); cf. Forest Labs., Inc. v. Amneal Pharm. LLC, No. 14‐508, 2015 WL 
     880599, at *8–9 & n.9 (D. Del. Feb. 26, 2015) (collecting Supreme Court authority post 
     International Shoe and concluding that it “suggests” only “by analogy” that the Court 
     regards Pennsylvania Fire and progeny as good law), report and recommendation adopted, 
     No. 14‐508, 2015 WL 1467321 (D. Del. Mar. 30, 2015).   
                                                        
                                                      45 
 1   less rigid understanding” of personal jurisdiction, “spurred by ‘changes in the 

 2   technology of transportation and communication, and the tremendous growth of 

 3   interstate business activity.’”  Id. at 753 (quoting Burnham v. Superior Court of Cal., 

 4   Cty. of Marin, 495 U.S. 604, 617 (1990) (opinion of Scalia, J.)).  It cabined the 

 5   impact of two cases of the Pennsylvania Fire era,22 relied on in Perkins, as “indeed 

 6   uph[olding] the exercise of general jurisdiction based on the presence of a local 

 7   office, which signaled that the corporation was ‘doing business’ in the forum,” 

 8   and warned that “unadorned citations to [] cases . . . decided in the era 

 9   dominated by Pennoyer’s territorial thinking should not attract heavy reliance 

10   today.”  Id. at 761 n.18 (internal cross reference omitted).  We interpret that 

11   warning to embrace Pennsylvania Fire.   

12          So here, we believe that the holding in Pennsylvania Fire cannot be divorced 

13   from the outdated jurisprudential assumptions of its era.  The sweeping 

14   interpretation that a state court gave to a routine registration statute and an 

15   accompanying power of attorney that Pennsylvania Fire credited as a general 

16   “consent” has yielded to the doctrinal refinement reflected in Goodyear and 

17   Daimler and the Court’s 21st century approach to general and specific jurisdiction 


       See Barrow S.S. Co. v. Kane, 170 U.S. 100 (1898); Tauza v. Susquehanna Coal Co., 220 N.Y. 
     22

     259 (1917) (Cardozo, J.). 
                                                     
                                                   46 
 1   in light of expectations created by the continuing expansion of interstate and 

 2   global business.  

 3         F.     Relationship between consent and general jurisdiction after 

 4   Daimler 

 5         Finally, were we to accept Brown’s interpretation of Connecticut’s business 

 6   registration statute, we would risk unravelling the jurisdictional structure 

 7   envisioned in Daimler and Goodyear based only on a slender inference of consent 

 8   pulled from routine bureaucratic measures that were largely designed for 

 9   another purpose entirely. 

10         In Daimler, the Court criticized as “unacceptably grasping” plaintiffs’ 

11   request that it “approve the exercise of general jurisdiction in every State in 

12   which a corporation engages in a substantial, continuous, and systematic course 

13   of business.”  Id. at 761 (internal quotation marks omitted).  It explained, “If 

14   Daimler’s California activities sufficed to allow adjudication of this . . . case in 

15   California, the same global reach would presumably be available in every other 

16   State in which [the subsidiary’s] sales are sizable.”  Id.  The Court rejected such 

17   an “exorbitant exercise[] of all‐purpose jurisdiction.”  Id. 

18         Brown’s interpretation of Connecticut’s registration statute is expansive.  It 


                                                  
                                                47 
 1   proposes that we infer from an ambiguous statute and the mere appointment of 

 2   an agent for service of process a corporation’s consent to general jurisdiction, 

 3   creating precisely the result that the Court so roundly rejected in Daimler.  It 

 4   appears that every state in the union—and the District of Columbia, as well—has 

 5   enacted a business registration statute.  See Tanya J. Monestier, Registration 

 6   Statutes, General Jurisdiction, and the Fallacy of Consent, 36 CARDOZO L. REV. 1343, 

 7   1363–65 & nn.109 & 111–12 (2015) (listing statutes).   States have long endeavored 

 8   to protect their citizens and levy taxes, among other goals, through this 

 9   mechanism.  If mere registration and the accompanying appointment of an in‐

10   state agent―without an express consent to general jurisdiction―nonetheless 

11   sufficed to confer general jurisdiction by implicit consent, every corporation 

12   would be subject to general jurisdiction in every state in which it registered, and 

13   Daimler’s ruling would be robbed of meaning by a back‐door thief.   

14         In Daimler, the Court rejected the idea that a corporation was subject to 

15   general jurisdiction in every state in which it conducted substantial business.  

16   Brown’s interpretation of the Connecticut statute could justify the exercise of 

17   general jurisdiction over a corporation in a state in which the corporation had 

18   done no business at all, so long as it had registered.  See Consol. Dev. Corp. v. 


                                                  
                                                48 
 1   Sherritt, Inc., 216 F.3d 1286, 1293 (11th Cir. 2000) (rejecting personal jurisdiction 

 2   over corporation based on corporation’s appointment of agent for service of 

 3   process, because “casual presence of a corporate agent in the forum is not 

 4   enough to subject the corporation to suit where the cause of action is unrelated to 

 5   the agent’s activities”); Ratliff v. Cooper Labs., Inc., 444 F.2d 745, 748 (4th Cir. 1971) 

 6   (“Applying for the privilege of doing business is one thing, but the actual 

 7   exercise of that privilege is quite another.  The principles of due process require a 

 8   firmer foundation than mere compliance with state domestication statutes.” 

 9   (citation omitted)). 

10          Were the Connecticut statute drafted such that it could be fairly construed 

11   as requiring foreign corporations to consent to general jurisdiction, we would be 

12   confronted with a more difficult constitutional question about the validity of 

13   such consent after Daimler.  Though a defendant may ordinarily, through free 

14   and voluntary consent given (for example) in a commercial agreement, submit to 

15   jurisdiction a court would otherwise be unable to exercise, we decline to decide 

16   here whether consent to general jurisdiction via a registration statute would be 

17   similarly effective notwithstanding Daimler’s strong admonition against the 

18   expansive exercise of general jurisdiction.   Jurisdictions other than Connecticut 


                                                   
                                                 49 
 1   have enacted registration statutes that more plainly advise the registrant that 

 2   enrolling in the state as a foreign corporation and transacting business will vest 

 3   the local courts with general jurisdiction over the corporation.  E.g., 42 Pa. Cons. 

 4   Stat. § 5301(a)(2)(i)‐(ii).   The registration statute in the state of New York has 

 5   been definitively construed to accomplish that end, and legislation has been 

 6   introduced to ratify that construction of the statute.  See Monestier, supra, at 

 7   1344–45 & nn.2 & 4.  And some of our sister circuits have upheld states’ 

 8   determinations that in their respective states, registration to do business 

 9   constitutes consent to the exercise of general jurisdiction, and that due process 

10   requires no more:  That is, personal jurisdiction by consent of a corporate 

11   defendant  is consistent with due process.  See Bane, 925 F.2d at 640 (1991 

12   decision interpreting Pennsylvania statute that expressly stated that registration 

13   “enable[s] the tribunals of [that] Commonwealth to exercise general personal 

14   jurisdiction”); Knowlton v. Allied Van Lines, Inc., 900 F.2d 1196, 1199–1200 (8th Cir. 

15   1990) (reading Minnesota registration law, as interpreted by that state’s Supreme 

16   Court, to confer general jurisdiction over common carrier).  These two decisions 

17   reason that, because of its nature as a personal right, a defendant may consent to 

18   personal jurisdiction without regard to what a due process analysis of its contacts 


                                                  
                                                50 
 1   would yield.  See Knowlton, 900 F.2d at 1199 (“Consent is the other traditional 

 2   basis of jurisdiction, existing independently of long‐arm statutes.”).  Similarly, in 

 3   an approach emphasizing the amenability to waiver of personal jurisdiction as 

 4   an individual right, applicable to a defendant corporation without regard to the 

 5   due process analysis, the Supreme Court has upheld the assertion of personal 

 6   jurisdiction as a sanction for failure to comply with jurisdictional discovery, 

 7   holding such failures “may amount to a legal submission to the jurisdiction of 

 8   the court, whether voluntary or not.”  Bauxites, 456 U.S. at 704–05.  From these 

 9   sources, it could be concluded that a carefully drawn state statute that expressly 

10   required consent to general jurisdiction as a condition on a foreign corporation’s 

11   doing business in the state, at least in cases brought by state residents, might well 

12   be constitutional. 

13         But as the Supreme Court recognized in Goodyear, “A state court’s assertion 

14   of jurisdiction exposes defendants to the State’s coercive power, and is therefore 

15   subject to review for compatibility with the Fourteenth Amendment’s Due 

16   Process Clause.”  131 S. Ct. at 2850 (citing Int’l Shoe, 326 U.S. at 316).  The reach of 

17   that coercive power, even when exercised pursuant to a corporation’s purported 

18   “consent,” may be limited by the Due Process clause.  We need not reach that 


                                                  
                                                51 
 1   question here, however, because we conclude that the Connecticut business 

 2   registration statute did not require Lockheed to consent to general jurisdiction in 

 3   exchange for the right to do business in the state.   

 4                                     CONCLUSION 

 5         To summarize, in the absence of a clear legislative statement and a 

 6   definitive interpretation by the Connecticut Supreme Court and in light of 

 7   constitutional concerns, we construe Connecticut’s registration statute and 

 8   appointment of agent provisions not to require registrant corporations that have 

 9   appointed agents for service of process to submit to the general jurisdiction of 

10   Connecticut courts.  The judgment of the District Court is AFFIRMED.  




                                                 
                                               52